Title: From James Madison to John Armstrong, 21 August 1804
From: Madison, James
To: Armstrong, John



Sir,
Virginia August 21st. 1804
Your letter of August 6th. has been duly received. Those of August 2d & 4 addressed to Mr. Wagner have also been transmitted to me.
No regular notification has yet been received of the change which it seems certain has taken place in the French Government, nor are the new stile and title precisely known, by which it is to be addressed. All that can be done therefore in accommodation to the change, and with a view to obviate delays in your reception and your public functions at Paris, is to furnish you with a blank letter of credence and Commission, to be filled up there. On this the President has decided; and the documents in that state are accordingly herewith inclosed. He thinks it most proper that they should be communicated as you receive them to the Minister of foreign relations and filled up as he may state to be necessary or proper. This will not only guard against the possibility of error, but will be the strongest proof of the respect intertained here for the right of every nation to establish for itself what form of Government it pleases.
I shall inclose this to the Office of State to be forwarded thence to New York, in case you should be so long detained, and in case you should have departed to be sent by the earliest opportunity for France. The delay has been rendered unavoidable by the course of communication with the President. With sentiments of great respect &c.
James Madison
